Crew III, J.
(dissenting). Because I believe that the majority’s reliance on Matter of Shattenkirk v Finnerty (97 AD2d 51, affd on opn below 62 NY2d 949) is misplaced, I would reverse Supreme Court’s judgment. The authority to withhold an increase in compensation provided for in that case was far broader than that provided for in the case at bar. In Shattenkirk the statute provided that, "Notwithstanding the foregoing *884provisions of this section, any increase in compensation provided by this section may be withheld in whole or in part from any officer or employee when in the opinion of the director of the budget, such increase is not warranted or is not appropriate” (L 1982, ch 460, § 7 [10]). The Budget Director in Shattenkirk submitted a 13-page answering affidavit wherein he thoroughly and meticulously set forth the basis for Budget Bulletin D-1052 which provided that management/confidential employees were to receive their salary increases only to the extent that the increase would not elevate their salaries to the point where they were greater than 98% of their supervisor’s salary. Budget Bulletin D-1052 also directed that all “exempt” employees in positions designated as management/confidential and earning more than $23,065 annually would not receive any salary increase. The Budget Director’s affidavit explained that the 98% rule was based upon salary compression considerations, clearly delineated what those considerations were and how the 98% rule addressed those considerations. Additionally, the affidavit described in detail the budget crisis then being experienced by the State and the alternatives that the Budget Director considered, including the salary cap imposed and why he opted to elect the salary cap to the exclusion of other considerations in addressing the fiscal crisis. We held that both of those considerations were rationally related to a legitimate State purpose and, inasmuch as the statutory delegation authorizing the Budget Director to withhold salary increases imported no limitation as to how he should carry out those State objectives we found his action to have been rational (see, Matter of Shattenkirk v Finnerty, supra, at 59).
The case at bar differs from Shattenkirk in two significant ways. First, the statutory delegation to the Budget Director in this case contains decided limitations on the authority to withhold the legislated pay increases (see, L 1988, ch 732, § 13 [9]). The Budget Director may do so only when it is necessary to reflect the job performance of an employee, to maintain appropriate salary relationships among officers or employees, to reduce State expenditures to acceptable levels, or when such an increase is not warranted or appropriate and the salary of the employee is set at the discretion of the appointing authority. Second, while in the case at bar, there is a brief reference in the answer to salary compression, there is no explanation as to how and why such consideration served “to maintain appropriate salary relationships among officers or employees” (supra) in view of the Budget Director’s Budget Bulletin D-1077, issued one year earlier, which permitted increases in salaries in excess of those provided for the com*885missioners of their respective agencies.* And while Supreme Court determined that the challenged bulletin was promulgated in response to State fiscal concerns, there is nothing in the record to warrant such a determination.
The Budget Director did submit an affidavit with the answer in which he concluded that Budget Bulletin D-1079 is rational and in accordance with legislative mandates. This falls far short of the legislative requirement that a respondent’s answer be supported by pertinent and material facts showing the grounds of the complained-of action (see, CPLR 7804 [d]). Absent a complete explanation of the Budget Director’s reasons for promulgating Budget Bulletin D-1079, as was the case in Matter of Shattenkirk v Finnerty (supra), neither we nor Supreme Court can determine whether they were rational in relation to the authority delegated to him pursuant to the Laws of 1988 (ch 732, § 13 [9]) (cf., Matter of Fischer v Kelly, 17 NY2d 521). Supreme Court was authorized to and should have ordered respondents to supply that omission with their answer (see, CPLR 7804 [c]; Matter of Fischer v Kelly, supra, at 522-523), but did not do so.
I would therefore reverse the judgment, reinstate the petition and remit the matter to Supreme Court for further proceedings with a direction that respondents serve a new and proper answer.
Ordered that the judgment is affirmed, without costs.

 I note, parenthetically, that the so-called 100% rule established in Budget Bulletin D-1079 would seemingly have the effect, in many instances, of impairing the salary relationships among officers and employees.